Exhibit 10.5
AMENDMENT No. 2
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT
     This AMENDMENT No. 2 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is made and entered into as of the 9th day of May, 2008, by and
among NATIONAL DENTEX CORPORATION, a Massachusetts corporation (“Dentex”), its
Subsidiaries listed on the signature page(s) hereto (together with Dentex,
collectively the “Borrowers”), and BANK OF AMERICA, N.A. (the “Bank”).
Capitalized terms used herein without definition shall have the meaning ascribed
to them in the Loan Agreement (as defined below).
     WHEREAS, the Borrowers and the Bank are parties to that certain Second
Amended and Restated Loan Agreement dated as of November 7, 2006, as amended by
that certain Loan Modification Agreement dated as of March 29, 2007 and that
certain Amendment to Second Amended and Restated Loan Agreement dated as of
October 24, 2007 (collectively, as the same may be further amended and in effect
from time to time, the “Loan Agreement”), pursuant to which the Bank has
extended credit to the Borrowers on the terms set forth therein;
     WHEREAS, the Borrowers have requested that the Bank consolidate the First
Line of Credit and the Second Line of Credit into a single line of Credit of
$25,000,000 to be used by the Borrowers for their general corporate purposes,
for the issuance of Letters of Credit and to fund acquisitions by the Borrowers;
and
     WHEREAS, the Bank is willing to grant and make such amendments to the Loan
Agreement on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Amendment to the Recitals of the Loan Agreement. The following recital
is hereby added to the Loan Agreement by inserting it immediately after the
second WHEREAS clause thereof:
     “WHEREAS, pursuant to Amendment No. 2 to this Agreement, the Bank and the
Borrowers have agreed to amend this Agreement to combine the First Line of
Credit and the Second Line of Credit (as defined in the Agreement) into a single
Revolving Line of Credit (as defined below) of $25,000,000;”
     2. Amendment to §1(a) of the Loan Agreement. Section 1(a) of the Loan
Agreement is hereby amended, (A) by deleting Section 1(a)(i) in its entirety and
replacing it with the following:

 



--------------------------------------------------------------------------------



 



     “(i) a revolving line of credit (the “Revolving Line of Credit”) in an
amount equal to $25,000,000, available until the day prior to, and due and
payable on, the Revolving Line of Credit Termination Date (as hereinafter
defined); the Revolving Line of Credit shall include a sublimit for the
issuance, on the terms and conditions set forth in this Agreement, of letters of
credit for the Borrowers’ account, provided, that the Bank’s LC Exposure (as
hereinafter defined) at any time shall not exceed $1,500,000. Advances under the
Revolving Line of Credit may be used by the Borrowers for their general
corporate purposes, to refinance existing indebtedness, for the issuance of
Letters of Credit and to fund acquisitions by the Borrowers in accordance with
Section 8 and the other terms and conditions hereof.”
     And (B) by deleting Section 1(a)(ii) in its entirety and inserting in lieu
thereof “Intentionally Omitted.”
     3. Amendment to § 1(b) of the Loan Agreement. Section 1(b) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(b) Advances. After the Closing, advances under the Revolving Line of
Credit may be made, from time to time, until the day prior to the Revolving Line
of Credit Termination Date, in such amounts as the Borrowers may request;
provided, that the aggregate principal amount of all advances at any time
outstanding under the Revolving Line of Credit (after giving effect to all
amounts requested) plus the aggregate LC Exposure at such time, shall not exceed
$25,000,000; provided, that any such advances under the Revolving Line of Credit
for the purpose of funding any acquisition by the Borrowers, are subject to the
provisions set forth in Section 8(c) and 6(k) hereof; and provided, further,
that at the time the Borrowers request an advance under the Revolving Line of
Credit and after giving effect to the making thereof, no Default or Event of
Default has occurred and is continuing. Subject to the terms of this Agreement,
advances under the Revolving Line of Credit, once repaid, may be reborrowed. If
at any time the outstanding principal amount of the advances under the Revolving
Line of Credit exceeds the amount determined by reference to the limits set
forth in the first sentence of this Section 1(b), the Borrowers shall promptly
pay an amount equal to such excess to the Bank.”
     4. Amendment to § 2(b) of the Loan Agreement. Section 2(b) of the Loan
Agreement is hereby amended by deleting the first paragraph of such Section in
its entirety and replacing it with the following:
     “(b) Payments. All payments received by the Bank from any of the Borrowers,
except for the payments referred to in Subsection (c) below and regularly
scheduled payments of the Term Loan under Section 1(a)(iii) hereof, shall be
applied first to expenses due hereunder, then to accrued interest and then to
principal. Upon the occurrence and during the continuance of an Event of Default
hereunder, however, payments may be applied in such manner as the Bank may, in
its sole

2



--------------------------------------------------------------------------------



 



discretion, determine. All computations of interest shall be made on the basis
of a 360-day year. Advances under the Revolving Line of Credit shall be
evidenced by this Agreement, the records of the Bank and a promissory note in
the form of Exhibit A hereto (the “Revolving Line of Credit Note”), due on the
Revolving Line of Credit Termination Date. The Term Loan shall be evidenced by a
promissory note in the form of Exhibit C hereto (the “Amended and Restated Term
Note”), dated as of the Closing Date and due on the fifth (5th) anniversary of
the Closing Date. The LC Reimbursement Obligations shall be evidenced by this
Agreement, the records of the Bank and the Letters of Credit. The records of the
Bank shall be prima facie evidence of the advances hereunder, the aggregate
unpaid amount of the Term Loan and the LC Reimbursement Obligations and, in each
case, of accrued interest thereon and of all payments made in respect thereof.”
     5. Amendment to § 2(c) of the Loan Agreement. Section 2(c) of the Loan
Agreement is hereby amended by deleting such Section 2(c)(ii) in its entirety
and replacing it with the following “Intentionally Omitted.”
     6. Amendment to § 2(d) of the Loan Agreement. Section 2(d) of the Loan
Agreement is hereby amended by deleting such Section 2(d)(ii)(X) in its
entirety.
     7. Amendment to § 2(f)(ii) of the Loan Agreement. The first paragraph of
Section 2(f)(ii) of the Loan Agreement is hereby amended by deleting such
paragraph in its entirety and replacing it with the following:
     “(ii) Continuation and Conversion Elections. Subject to the provisions
hereof, the Borrowers shall have the option (A) to convert at any time one or
more integral multiples of $1,000,000 of its outstanding Prime Rate Loans under
the Revolving Line of Credit into one or more LIBOR Rate Loans, Cost of Funds
Rate Loans or Fixed Rate Loans, (B) to convert at any time one or more integral
multiples of $1,000,000 of its outstanding Prime Rate Loans under the Term Loan
into one or more LIBOR Rate Loans, Cost of Funds Rate Loans, or Fixed Rate
Loans, (C) effective on and as of the expiration date of the Interest Period of
a LIBOR Rate Loan or Cost of Funds Rate Loan, to continue such loan LIBOR Rate
Loan or Cost of Funds Rate Loan, respectively, as such, with an equivalent or
different Interest Period, or (D) effective on and as of the expiration date of
the Interest Period of a LIBOR Rate Loan or Cost of Funds Rate Loan, to convert
such loan to a Prime Rate Loan; provided, however, that (1) a LIBOR Rate Loan or
Cost of Funds Rate Loans may only be continued pursuant to clause (C) above if
the outstanding principal amount of such loan equals or exceeds $1,000,000 in
the case of a LIBOR Rate Loan or Cost of Funds Rate Loans advanced under the
Revolving Line of Credit, or $1,000,000 in the case of LIBOR Rate Loan or Cost
of Funds Rate Loans under the Term Loan; (2) no portion of the outstanding
principal amount of any advance may be converted to, or continued as, a LIBOR
Rate Loan or Cost of Funds Rate Loan when any Default or Event of Default has
occurred and is continuing; and (3) no portion of the outstanding principal
amount of any LIBOR Rate Loan or Cost of

3



--------------------------------------------------------------------------------



 



Funds Rate Loan may be converted to a LIBOR Rate Loan or Cost of Funds Rate
Loan, respectively, of a different duration if such LIBOR Rate Loan or Cost of
Funds Rate Loan relates to any Hedging Obligations unless the maturity of the
relevant Hedging Obligations has been appropriately adjusted in a manner
satisfactory to the Bank.”
     8. Amendment to §2(f)(vi) of the Loan Agreement. Section 2(f)(vi) of the
Loan Agreement is hereby amended by deleting the first paragraph of such Section
in its entirety and replacing it with the following:
     “(vi) Voluntary Prepayment of LIBOR Rate Loans. LIBOR Rate Loans in
connection with which the Borrowers have entered into Hedging Obligations with
the Bank may not be prepaid; other LIBOR Rate Loans may be prepaid only upon the
terms and conditions set forth herein. The Borrowers shall give the Bank, no
later than 10:00 a.m. (Boston time), at least four (4) Business Days’ notice of
any proposed prepayment of any LIBOR Rate Loans, specifying the proposed date of
payment of such LIBOR Rate Loans, and the principal amount to be paid. Each
partial prepayment of the principal amount of LIBOR Rate Loans shall be in an
integral multiple of $1,000,000 and accompanied by the payment of all charges
outstanding on such LIBOR Rate Loans and of all accrued interest on the
principal repaid to the date of payment.”
     9. Amendment to §3(a) of the Loan Agreement. Section 3(a) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(a) Issuance. The Bank agrees, on the terms and conditions set forth in
this Agreement, to issue standby letters of credit hereunder (each a “Letter of
Credit”) at the request of the Borrowers from time to time prior to the date
that is 30 days before the Revolving Line of Credit Termination Date; provided,
that immediately after each such Letter of Credit is issued, (i) the LC Exposure
shall not exceed $1,500,000, and (ii) the sum of the outstanding principal
amount of all Revolving Line of Credit Loans plus the LC Exposure shall not
exceed $25,000,000. All Letters of Credit issued and outstanding under the
Existing Loan Agreement, on and as of the Closing Date shall become Letters of
Credit hereunder.”
     10. Amendment to §4 of the Loan Agreement. Section 4 of the Loan Agreement
is hereby amended as follows:
     (A) Section (dd) shall be deleted in its entirety and replaced with the
following: “(dd) The term “Revolving Line of Credit Termination Date” shall mean
the maturity date of the Revolving Line of Credit, November 7, 2009.”
     (B) Section (ee) shall be deleted in its entirety and replaced with the
following: “(ee) The term “Loan” shall mean an extension of credit by the Bank
to

4



--------------------------------------------------------------------------------



 



the Borrowers, in the form of an advance under either the Revolving Line of
Credit, a Letter of Credit issued under the Revolving Line of Credit, or the
Term Loan.”
     (C) Section (hh) shall be deleted in its entirety and replaced with the
following: “The term “Notes” shall refer to, collectively, the Revolving Line of
Credit Note and the Amended and Restated Term Note.”
     11. Amendment to §6(u) of the Loan Agreement. Section 6(u) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(u) Maximum Consolidated Total Funded Debt to Consolidated EBITDA. As of
the end of any fiscal quarter, the ratio of (a) Consolidated Total Funded Debt
as of such date to (b) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on the date of calculation (i) prior to
and including December 31, 2008, shall not exceed 2.5:1.0 and (ii) thereafter
shall not exceed 2.0:1.0.”
     12. Amendment to §6(v) of the Loan Agreement. Section 6(v) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “6(v) Minimum Consolidated EBITDA. For the period of four (4) consecutive
fiscal quarters then ended, the Borrowers shall not permit Consolidated EBITDA
to be less than $16,500,000 on March 31, 2008 and on the last day of each fiscal
quarter thereafter.”
     13. Amendment to § 8(c) of the Loan Agreement. Section 8(c) of the Loan
Agreement is hereby amended by deleting the first paragraph of such Section in
its entirety and replacing it with the following:
     “If the Borrowers desire to make a drawing under the Revolving Line of
Credit for the purposes of funding an acquisition by a Borrower, then the
obligation of the Bank to make any such advance is subject to the satisfaction
of the following conditions precedent on or before the Borrowing Date for such
advance:”
     14. Amendment to § 12(m) of the Loan Agreement. Section 12(m) of the Loan
Agreement is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “The Borrowers shall use the proceeds under this Agreement (i) for working
capital purposes of the Borrower, (ii) to refinance existing Indebtedness of the
Borrowers, (iii) to fund acquisitions by the Borrower, to the extent permitted
herein, (iv) in the case of the Term Loan, to pay the outstanding balance under
the Second Line of Credit on the Closing Date. No portion of the proceeds of any
loans shall be used, and no portion of any Letter of Credit is to be obtained,
in whole or in part, for the purpose of purchasing or carrying any “margin
security” or “margin stock” as

5



--------------------------------------------------------------------------------



 



such terms are used in Regulations U, T or X of the Board of Governors of the
Federal Reserve System.”
     15. Amendment to Exhibits of the Loan Agreement. Exhibit A of the Loan
Agreement shall be deleted in its entirety and replaced by Exhibit A attached
hereto. Exhibit B of the Loan Agreement shall be deleted in its entirety.
     16. Amendment to Certain References in the Loan Agreement. Except as
otherwise amended under Sections 1-15 above:
     (A) All references to “Lines of Credit”, “a Line of Credit”, “the First
Line of Credit” or “the Second Line of Credit” shall be amended to read “the
Revolving Line of Credit”.
     (B) All references to “Lines of Credit Termination Date” shall be amended
to read “Revolving Line of Credit Termination Date”.
     (C) All references to “Line of Credit Notes” shall be amended to read
“Revolving Line of Credit Note”.
     17. Effective Dates and Conditions to Effectiveness. The amendments to
Sections 6(u) and 6(v) of the Loan Agreement, as set forth in Sections 11 and 12
hereof shall be effective as of March 31, 2008. All other amendments made to the
Loan Agreement hereby shall be effective as of the date hereof upon the receipt
by the Bank of (i) a counterpart signature page to this Amendment duly executed
and delivered by each of the Borrowers, (ii) a Revolving Line of Credit Note in
the form of Exhibit A hereto, in exchange for, and to replace, the Second
Amended and Restated First Line of Credit Note and the Second Amended and
Restated Second Line of Credit Note, each dated as of November 7, 2006, which
notes are hereby cancelled and of no further force or effect, and (iii) a fee in
the amount of $50,000 in respect of the Bank’s approval of the terms of the
Revolving Line of Credit, as set forth herein.
     18.   Representations and Warranties.  Each of the Borrowers represents and
warrants as follows:
     (a) The execution and delivery of this Agreement and the performance of
each of this Amendment and the Loan Agreement, as amended as of the date hereof,
are within the corporate power and authority of such Borrower and have been or
will be authorized by proper corporate proceedings, and do not (i) require any
consent or approval of the stockholders of such Borrower, (ii) contravene any
provision of the charter documents or by-laws of such Borrower or any law, rule
or regulation applicable to such Borrower, or (iii) contravene any provision of,
or constitute an event of default or event which, but for the requirement that
time elapse or notice be given, or both, would constitute an event of default
under, any other material agreement, instrument or undertaking binding on such
Borrower.

6



--------------------------------------------------------------------------------



 



     (b) This Amendment and the Loan Agreement, as amended as of the date
hereof, and all of the terms and provisions hereof and thereof are the legal,
valid and binding obligations of such Borrower enforceable in accordance with
their respective terms except as limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally, and except as the remedy of specific performance or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
     (c) Except with respect to filings with the U.S. Securities and Exchange
Commission, the execution, delivery and performance of this Amendment, as of the
date hereof, do not require any approval or consent of, or filing or
registration with, any governmental or other agency or authority, or any other
party.
     (d) Each of the representations and warranties of the Borrowers contained
in the Loan Agreement (after giving effect to this Amendment) or in any document
or instrument delivered pursuant to or in connection with the Loan Agreement are
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent of changes
resulting from transactions contemplated or permitted by the Loan Agreement and
changes occurring in the ordinary course of business which singly or in the
aggregate do not create a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date).
     (e) After giving effect to this Amendment, no Default or Event of Default
under the Loan Agreement has occurred and is continuing.
     19.   Ratification, etc.  Except as expressly amended hereby, the Loan
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. Each Borrower hereby affirms all of its
obligations under the Loan Agreement and under each of the other Loan Documents
to which it is a party and hereby affirms its absolute and unconditional promise
to pay to the Bank the Loans and all other amounts due under the Loan Agreement
(as amended hereby) and the other Loan Documents. This Amendment and the Loan
Agreement shall hereafter be read and construed together as a single document,
and all references in the Loan Agreement or any related agreement or instrument
to the Loan Agreement shall hereafter refer to the Loan Agreement as amended by
this Amendment.
     20.   Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be deemed to be a document executed under seal and shall
be construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts (excluding the laws applicable to conflicts or choice of law).

7



--------------------------------------------------------------------------------



 



     21.  Delivery By Facsimile Or Other Electronic Transmission. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission in which the actual signature is evident, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto or thereto shall re-execute original forms
hereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic transmission in which the actual
signature is evident to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic transmission in which the actual signature
is evident as a defense to the formation of a contract and each party forever
waives such defense.
     22. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page intentionally blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
the date first set forth above.
NATIONAL DENTEX CORPORATION

             
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Executive Vice President and Treasurer    

GREEN DENTAL LABORATORIES, INC.,

             
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer    

KELLER GROUP, INCORPORATED

             
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    

KELLER LABORATORIES, INCORPORATED — MIDWEST

             
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    

KELLER LABORATORIES, INC. — SOUTHEAST

             
 
  By:
Name:   /s/ Richard F. Becker, Jr.
 
Richard F. Becker, Jr.    
 
  Title:   Assistant Treasurer and Assistant Secretary    

Amendment No. 2 Signature Page

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:

BANK OF AMERICA, N.A.,
as the Bank

             
 
  By:
Name:   /s/ Richard J. MacDonald
 
Richard J. MacDonald    
 
  Title:   Vice President    

Amendment No. 2 Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF
REVOLVING LINE OF CREDIT NOTE

         
     $25,000,000
      Date: May 9, 2008

          FOR VALUE RECEIVED, NATIONAL DENTEX CORPORATION (“Dentex”), GREEN
DENTAL LABORATORIES, INC. (“Green”), KELLER GROUP, INCORPORATED (“Keller”),
KELLER LABORATORIES, INCORPORATED — MIDWEST (“Keller — Midwest”), and KELLER
LABORATORIES, INC. — SOUTHEAST (“Keller — Southeast”, and together with Dentex,
Green, Keller, and Keller — Midwest and each of their respective successors in
title and assigns, called the “Borrowers”), by this promissory note
(hereinafter, together with the Schedule annexed hereto, called this “Note”),
jointly and severally and absolutely and unconditionally promise to pay to the
order of BANK OF AMERICA, N.A. (hereinafter, together with its successors in
title and assigns, called the “Bank”), the principal sum of Twenty Five Million
and 00/100 Dollars ($25,000,000), or so much thereof as shall have been advanced
by the Bank to the Borrowers by way of revolving loans under the Revolving Line
of Credit under the Loan Agreement (as hereinafter defined) and that shall
remain outstanding from time to time, such payment to be made as hereinafter
provided, and to pay interest on the principal sum outstanding hereunder from
time to time from the date hereof until the said principal sum or the unpaid
portion thereof shall have become due and payable as hereinafter provided.
          Capitalized terms used herein without definition shall have the
meaning set forth in the Loan Agreement (as defined below).
          The unpaid principal (not at the time overdue) under this Note from
time to time outstanding shall bear interest at the rate or rates from time to
time in effect under the Loan Agreement. Accrued interest on the unpaid
principal amount outstanding from time to time under this Note shall be payable
on the dates specified in the Loan Agreement. Advances under this Note, once
repaid, may be reborrowed.
     If any payment on this Note becomes due and payable on a day that is not a
Business Day (as defined in the Loan Agreement), the maturity thereof shall be
extended to the next succeeding Business Day (unless the Loan Agreement provides
otherwise), and with respect to any payment of principal, interest thereon shall
be payable at the then applicable rate during any such extension.
          On November 7, 2009, the date of the final maturity of this Note,
there shall become absolutely due and payable by the Borrowers hereunder, and
the Borrowers hereby jointly and severally promise to pay to the Bank, the
balance (if

-1-



--------------------------------------------------------------------------------



 



any) of the principal hereof then remaining unpaid, all of the unpaid interest
accrued hereon and all (if any) other amounts payable on or in respect of this
Note or the indebtedness evidenced hereby.
          Each overdue amount payable on or in respect of this Note or the
indebtedness evidenced hereby shall (to the extent permitted by applicable law)
bear interest at the rates and on the terms provided by the Loan Agreement. The
unpaid interest accrued on each overdue amount in accordance with the foregoing
terms of this paragraph shall become and be absolutely due and payable by the
Borrowers to the Bank on demand by the Bank. Interest on each overdue amount
will continue to accrue as provided by the foregoing terms of this paragraph,
and will (to the extent permitted by applicable law) be compounded monthly until
the obligations of the Borrowers in respect of the payment of such overdue
amount shall be discharged (whether before or after judgment).
          Each payment of principal, interest or other sum payable on or in
respect of this Note or the indebtedness evidenced hereby shall be made by the
Borrowers directly to the Bank in U.S. dollars, for the account of the Bank, at
the address of the Bank set forth in the Loan Agreement, on the due date of such
payment, and in immediately available and freely transferable funds. All
payments on or in respect of this Note or the indebtedness evidenced hereby
shall be made without set-off or counterclaim and free and clear of and without
any deductions, withholdings, restrictions or conditions of any nature.
          This Note constitutes the amendment and restatement in their entirety
of the Second Amended and Restated First Line of Credit Note and the Second
Amended and Restated Second Line of Credit Note, issued by the Borrowers to the
Bank under the Loan Agreement (the “Prior Notes”) and is issued in substitution
therefor and as an amendment and replacement thereof. Nothing herein or in any
other document shall be construed to constitute payment of the Prior Notes.
     This Note is made and delivered by the Borrowers to the Bank pursuant to
(i) the Second Amended and Restated Loan Agreement, dated as of November 7, 2006
by and among the Borrowers and the Bank (hereinafter, as originally executed,
and as varied or supplemented or amended and restated from time to time, called
the “Loan Agreement”), to which reference is hereby made for a statement of the
terms and conditions (to the extent not set forth herein) under which the
revolving loans evidenced by this Note were made and are to be repaid and
(ii) the Joinder Agreement (as defined below). This Note evidences the joint and
several obligations of the Borrowers (a) to repay the principal amount of the
revolving loans under the Revolving Line of Credit made by the Bank to the
Borrowers pursuant to the Loan Agreement; (b) to pay interest, as herein and
therein provided, on the principal amount hereof remaining unpaid from time to
time; and (c) to pay other amounts which may become due and payable hereunder or
thereunder as herein and therein provided. Reference is hereby made to the Loan
Agreement (including the Exhibits and Schedules annexed thereto) for a complete
statement of the terms thereof.

-2-



--------------------------------------------------------------------------------



 



          The Borrowers will have the right to prepay the unpaid principal of
this Note in full or in part upon the terms contained in the Loan Agreement. The
Borrowers will have an obligation to prepay principal of this Note from time to
time if and to the extent required under, and upon the terms contained in, the
Loan Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Loan Agreement.
          Pursuant to and upon the terms contained in Section 10 of the Loan
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by each of the Borrowers, excepting only for notice expressly provided
for in the Loan Agreement.
          All computations of interest payable as provided in this Note shall be
made by the Bank in accordance with the terms of the Loan Agreement. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Loan Agreement.
          Should all or any part of the indebtedness represented by this Note be
collected by action at law, or in bankruptcy, insolvency, receivership or other
court proceedings, or should this Note be placed in the hands of attorneys for
collection after default, EACH OF THE BORROWERS HEREBY PROMISES TO PAY TO THE
HOLDER OF THIS NOTE, UPON DEMAND BY THE HOLDER HEREOF AT ANY TIME, IN ADDITION
TO PRINCIPAL, INTEREST AND ALL (IF ANY) OTHER AMOUNTS PAYABLE ON OR IN RESPECT
OF THIS NOTE OR THE INDEBTEDNESS EVIDENCED HEREBY, ALL COURT COSTS AND
REASONABLE ATTORNEYS’ FEES AND ALL OTHER COLLECTION CHARGES AND EXPENSES
REASONABLY INCURRED OR SUSTAINED BY THE HOLDER OF THIS NOTE.
     No delay or omission on the part of the Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Bank or such holder, nor shall any delay, omission or waiver
on any one occasion be deemed a bar or waiver of the same or any other right on
any further occasion.
          Each of the Borrowers and every endorser and guarantor of this Note
hereby irrevocably waive notice of acceptance, presentment, demand, notice of
nonpayment, protest, notice of protest, suit and all other demands, notices and
other

-3-



--------------------------------------------------------------------------------



 



conditions precedent in connection with the delivery, acceptance, performance,
default, collection and/or enforcement of this Note or any collateral or
security therefor, except for notices expressly provided for in the Loan
Agreement or any other Loan Document, and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
          The Bank’s books and records concerning the revolving loans under the
Revolving Line of Credit, the accrual of interest thereon, and the repayment of
such revolving loans, shall be prima facie evidence of the indebtedness
hereunder.
          This Note shall be binding upon each of the Borrowers, and each
endorser and guarantor hereof, and upon their respective successors, assigns and
representatives, and shall inure to the benefit of the Bank and its permitted
successors, endorsees, and assigns.
     Each of the Borrowers hereby absolutely and irrevocably consents and
submits, for itself and its property, to the jurisdiction of the courts of the
Commonwealth of Massachusetts, U.S.A. and of the United States of America for
the District of Massachusetts in connection with any actions or proceedings
brought against the Borrower by the holder hereof arising out of or relating to
this Note.
     EACH PARTY HERETO HEREBY MUTUALLY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THE LOAN AGREEMENT OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY, AND AGREES THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE BANK TO ACCEPT
THIS NOTE AND MAKE THE LOANS.
          This Note is intended to take effect as a sealed instrument. This Note
and the obligations of the Borrowers hereunder shall be governed by and
interpreted and determined in accordance with the laws of the Commonwealth of
Massachusetts, U.S.A.

-4-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

-5-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this REVOLVING LINE OF CREDIT NOTE has been
duly executed under seal by the undersigned on the day and in the year first
above written.

                         
 
  BORROWERS:                    
 
                            WITNESS:       NATIONAL DENTEX CORPORATION    
 
                                    By:   /s/ Richard F. Becker, Jr.            
             
 
              Name:   Richard F. Becker, Jr.    
 
              Title:   Vice President, Treasurer and
Chief Financial Officer    
 
                            WITNESS:       GREEN LABORATORIES, INC.    
 
                                    By:   /s/ Richard F. Becker, Jr.            
               
 
              Name:   Richard F. Becker, Jr.    
 
              Title:   Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



     ADDITIONAL BORROWERS, pursuant to that certain Joinder Agreement dated as
of January 11, 2007 (the “Joinder Agreement”) by and among each of Keller,
Keller — Midwest, Keller — Southeast (each as defined therein) and the Bank et
al.

                      WITNESS:       KELLER GROUP, INCORPORATED                
                  By:   /s/ Richard F. Becker, Jr.                              
    Name:   Richard F. Becker, Jr.                     Title:     Assistant
Treasurer
and Assistant Secretary                           WITNESS:       KELLER
LABORATORIES,
     INCORPORATED — MIDWEST                                   By:   /s/ Richard
F. Becker, Jr.                                   Name:   Richard F. Becker, Jr.
                    Title:     Assistant Treasurer
and Assistant Secretary                           WITNESS:       KELLER
LABORATORIES, INC. — SOUTHEAST                                   By:   /s/
Richard F. Becker, Jr.                                   Name:   Richard F.
Becker, Jr.                     Title: Assistant Treasurer
and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE TO REVOLVING LINE OF CREDIT NOTE

                                      TYPE OF LOAN           LIBOR OR          
      (PRIME RATE,           COST OF                 LIBOR RATE, COST          
FUNDS             AMOUNT OF   OF FUNDS RATE OR   APPLICABLE   INTEREST  
INTEREST   AMOUNT   NOTATION DATE   LOAN   FIXED RATE)   MARGIN   RATE*   PERIOD
**   PAID   MADE BY  
 
                           

 

*   For Prime Rate Loans, insert Prime Rate plus Applicable Margin       For
LIBOR Loans, insert LIBOR Rate plus Applicable Margin       For Cost of Funds
Rate Loans, insert Cost of Funds Rate plus Applicable Margin       For Fixed
Rate Loans, insert Fixed Rate   **   For LIBOR Rate loans and Cost of Funds Rate
loans only

 